Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 1 of 7

AO 257 (Rev. 6/78)

 

, DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

BY: L] compcaint [] INFORMATION INDICTMENT

______ OFFENSE CHARGED L] SuUPERSEDING

 

18 U.S.C. §§ 2252(a)(2) and (b)(1) - Distribution of Child LE] Petty
Pornography ;

18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) - Possession of Child LE] Minor
Pornography

Misde-
LJ meanor
Felony

PENALTY: See attached penalty sheet

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA

 

 

 

-- DEFENDANT - U.S

FEB 27 2000”

SUSAN Y. SUURG

CLERK, U.S. DISTRICT COURT

DISTRICT. COURT NUMBERS ary DISTRICT OF CALIFORNIA
C R 2. 0 99° 6

> JEFFREY ROGER PHILLIPS

 

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

Federal Bureau of Investigation

 

Oo person is awaiting trial in another Federal or State Court,
give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

LJ which were dismissed on motion SHOW
of: DOCKET NO.
[| U.S. ATTORNEY [| DEFENSE \
this prosecution relates to a
pending case involving this same
defendant MAGISTRATE

CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ 4-20-70175
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) JONATHAN U. LEE, AUSA

 

 

PROCESS:
[_]SUMMONS [] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [[] If not detained give date any prior
summons was served on above charges >

2) [| !s a Fugitive

3) [-] !s on Bail or Release from (show District)

 

IS IN CUSTODY
4) On this charge

5) [|] On another conviction

} [| Federal | State

8) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

lf "Yes"

\ give date
filed

Month/Day/Year

 

Has detainer L] Yes
been filed? oO No

DATE OF >
ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 2 of 7

PENALTY SHEET

Distribution of Child Pornography, 18 U.S.C. § 2252(a)(2), (b)(1)

Maximum Penalties:

Maximum 20 years imprisonment;

Minimum 5 years imprisonment;

Maximum fine $250,000;

Maximum supervised release term of life;
Minimum supervised release term of 5 years;

$100 special assessment;

$5,000 special assessment per 18 U.S.C. § 3104{a);
Restitution; and

Forfeiture.

Possession of Child Pornography, 18 U.S.C. § 2252(a)(4)(B) and (b)(2)

Maximum Penalties:

Maximum 20 years imprisonment;

Maximum fine $250,000;

Maximum supervised release term of life;
Minimum supervised release term of 5 years;

$100 special assessment;

$5,000 special assessment per 18 U.S.C. § 3104(a);
Restitution; and

Forfeiture.
Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 3 of 7

United States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

 

VENUE: | Oakland

 

 

FEB 27 22020
UNITED STATES OF AMERICA, CLERK US Dig oULNG
V. NORTH DISTRICT OF CACO SIA

OAKLAND OFFICE
JEFFREY ROGER PHILLIPS,

CR 20 099 ¥ST

DEFENDANT.

 

 

INDICTMENT

 

 

 

18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of Child Pornography;
18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child Pornography;
18 U.S.C. § 2253(a) — Criminal Forfeiture

T=

Filed in open court this ~27] dayof Feb. 2O2O

 

 

Foreman

 

nina Ipon
/ Clerk
iA, q —) / Vly
ay S eaL8 NOAIL WARRAN
padihy JT bbnok 2 fea feo

> a =

Kandis A. Westmore
10
1
12
13
14
15
16
17
18
19
20
21
9
23
24
25
26
27
28

 

 

Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 4 of 7

DAVID L. ANDERSON (CABN 149604)
United States Attorney ij L —
al - ey D

FEB 27 2020

CLERK Ue Laie

{ + » U.S. DIS TRI SOT

N CT

CATH DISTRICT OF CALIFOR i
OAKLAND OFFicg ~ {VIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND rvs 20 fl 99 v ST

 

UNITED STATES OF AMERICA, ) CASE NOW
)
Plaintiff, ) MIOLATIONS:
) 18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of
Vv. ) Child Pornography;
JEFFREY ROGER PHILLIPS, 18 U.S.C, §§ 2252(a)(4)(B) and (b)(2) — Possession
) of Child Pornography;
Pemndanr ) 18U.S.C. § 2253(a) — Criminal Forfeiture
)
) OAKLAND VENUE
)
)
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of Child Pornography)

On or about January 8, 2020, in the Northern District of California, the defendant,
JEFFREY ROGER PHILLIPS,
did knowingly distribute a visual depiction, using a means and facility of interstate and foreign
commerce, and the production of such visual depiction involved the use of a minor engaging in sexually
explicit conduct, and which visual depiction was of such conduct, all in violation of Title 18, United

States Code, Sections 2252(a)(2) and (b)(1). Specifically, defendant distributed a video depicting an

INDICTMENT

 
Oo NHN BN UO F&F WD NY

\O

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 5 of 7

adult male attempt to penetrate a prepubescent female’s vagina with his penis and then having the minor
perform an oral sex act on his penis.
COUNT TWO: (18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of Child Pornography)
On or about January 29, 2020, in the Northern District of California, the defendant,
JEFFREY ROGER PHILLIPS,
did knowingly distribute a visual depiction, using a means and facility of interstate and foreign
commerce, and the production of such visual depiction involved the use of a minor engaging in sexually
explicit conduct, and which visual depiction was of such conduct, all in violation of Title 18, United
States Code, Sections 2252(a)(2) and (b){1). Specifically, defendant distributed a video depicting a
minor female committing an oral sex act on an adult male’s penis.
COUNT THREE: (18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of Child Pornography)
On or about January 29, 2020, in the Northern District of California, the defendant,
JEFFREY ROGER PHILLIPS,
did knowingly distribute a visual depiction, using a means and facility of interstate and foreign
commerce, and the production of such visual depiction involved the use of a minor engaging in sexually
explicit conduct, and which visual depiction was of such conduct, all in violation of Title 18, United
States Code, Sections 2252(a)(2) and (b)(1). Specifically, defendant distributed a video depicting an

adult male penetrating a prepubescent female’s vagina with his penis.

COUNT FOUR: (18 U.S.C. §§ 2252(a)(2) and (b)(1) — Distribution of Child Pornography)

On or about January 29, 2020, in the Northern District of California, the defendant,
JEFFREY ROGER PHILLIPS,

did knowingly distribute a visual depiction, using a means and facility of interstate and foreign
commerce, and the production of such visual depiction involved the use of a minor engaging in sexually
explicit conduct, and which visual depiction was of such conduct, all in violation of Title 18, United
States Code, Sections 2252(a)(2) and (b)(1). Specifically, defendant distributed a video depicting a
female of unknown age committing an oral sex act on a prepubescent minor male’s penis.
COUNT FIVE: (18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child Pornography)

On or about January 8, 2020 to February 12, 2020, in the Northern District of California, the

INDICTMENT 2

 
SN Dn WA SP WG bP

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 6 of 7

defendant,
JEFFREY ROGER PHILLIPS,
did knowingly possess matter which contained at least one visual depiction that was produced using
materials that had been mailed, shipped, and transported using any means and facility of interstate and
foreign commerce, including by computer, the production of which visual depiction involved the use of
a prepubescent minor engaging in sexually explicit conduct, which visual depiction was of such conduct,
all in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2).
FORFEITURE ALLEGATION: (18 U.S.C. § 2253(a))
The allegations contained in this Indictment are re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 2253.
Pursuant to Title 18, United States Code, Section 2253, upon conviction of the offenses set forth
in this Indictment, the defendant,
JEFFREY ROGER PHILLIPS, \
shall forfeit to the United States of America:

a. any visual depiction described in Title 18, United States Code, Sections 2251 or
2251A, or 2252, or any book, magazine, periodical, film, videotape, or other matter
which contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of Title 18, United States Code, Chapter 110;

b. any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from the offenses; and

c. any property, real or personal, used or intended to be used to commit or to promote
the commission of the offenses.

The property to be forfeited includes, but is not limited to:

a. ASUS Computer Tower, S/N: 211717489710;

b. MacBook Pro (black and silver), Model: A1502, S/N: CO2PK3X2F VHS;

c. Apple iPhone w/ shattered screen (black) and case, Model: A1661; FCC ID: BCG-
E3087A; and

d. Samsung Galaxy Note 9 (black) and Otter Box case, Model: SM-N960U, IMEI:

INDICTMENT 3

 
10
1]
12

14
15
16
17
18
19
20
2]
22
23
24
25
26
a7
aR

 

 

Case 4:20-cr-00099-JST Document16 Filed 02/27/20 Page 7 of 7

358620092933855; S/N: R38KA0C2GEFB.
If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 2253(b)
and Title 28, United States Code, Section 2461(c).
All pursuant to Title 18, United States Code, Section 2253, Title 28, United States Code,

Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

DATED:
TZ A- CoS

 

 

REPERSO

DAVID L. ANDERSON
United States Attorney

Le

JONATHAN U. LEE
Assistant United States Attorney

 

INDICTMENT ‘|

 
